This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37350

 5 RONALD RAY RENTERIA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Kea W. Riggs, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant Ronald Ray Renteria appeals following his conviction for criminal

19 sexual contact of a minor. We previously issued a notice of proposed summary
 1 disposition, proposing to uphold the conviction. Defendant has filed a memorandum

 2 in opposition. After due consideration, we remain unpersuaded by Defendant’s

 3 assertions of error. We therefore affirm.

 4   {2}   Because the relevant background information has previously been set forth, we

 5 will avoid undue reiteration here. Instead, we will focus on the specific arguments

 6 articulated in the memorandum in opposition.

 7   {3}   First, Defendant renews his argument that the district court erred in denying his

 8 motion for mistrial. [MIO 6-9] He continues to argue that the potential juror’s remark

 9 tainted the jury pool and effectively denied his right to a fair trial. [MIO 6] However,

10 given the isolated and spontaneous nature of the comment, we conclude that the

11 district court acted within its discretion in electing to give a curative instruction. See,

12 e.g., State v. Vialpando, 1979-NMCA-083, ¶¶ 21, 23, 25-27, 93 N.M. 289, 599 P.2d

13 1086 (arriving at a similar conclusion, under highly analogous circumstances); and

14 see generally State v. Fry, 2006-NMSC-001, ¶¶ 52-53, 138 N.M. 700, 126 P.3d 516

15 (explaining that in this context we review for abuse of discretion, and indicating that

16 when an inadvertent remark is at issue, a curative instruction is generally sufficient).

17   {4}   We similarly reject Defendant’s assertion that it was incumbent upon the

18 district court to individually question the potential jurors. [MIO 8] We find no

19 indication that Defendant requested such individual voir dire, and we reject the



                                                2
 1 suggestion that the district court was obligated to undertake such action sua sponte.

 2 Cf. State v. Johnson, 2010-NMSC-016, ¶ 55, 148 N.M. 50, 229 P.3d 523 (observing,

 3 in relation to an analogous argument, that the failure of the district court to conduct

 4 an unrequested inquiry does not require reversal).

 5   {5}   Defendant also continues to challenge the sufficiency of the evidence,

 6 specifically and exclusively attacking the State’s showing with respect to the use of

 7 force. [MIO 9-14] However, as Defendant acknowledges, [MIO 11] we have

 8 previously held that there is no specific quantum of force necessary to establish this

 9 element. State v. Huff, 1998-NMCA-075, ¶¶ 11-12, 125 N.M. 254, 960 P.2d 342.

10 “The issue is not how much force or violence is used, but whether the force or

11 violence was sufficient to negate consent.” Id. ¶ 12. In this case, the victim’s

12 description of the touching clearly negates consent. [MIO 3] We therefore reject the

13 claim of evidentiary insufficiency.

14   {6}   Accordingly, for the reasons stated in the notice of proposed summary

15 disposition and above, we affirm.

16   {7}   IT IS SO ORDERED.


17                                  _______________________________
18                                  LINDA M. VANZI, Chief Judge




                                              3
1 WE CONCUR:



2 _____________________________
3 MICHAEL E. VIGIL, Judge



4 _____________________________
5 EMIL J. KIEHNE, Judge




                                  4